IN THE COURT OF CRIMINAL APPEALS

OF TEXAS

 



NO. WR-59,481-02


EX PARTE RICHARD ALLEN MASTERSON





ON APPLICATION FOR WRIT OF HABEAS CORPUS IN CAUSE
NO. 867834-A IN THE 176TH JUDICIAL DISTRICT COURT

HARRIS COUNTY



Per Curiam.  

O R D E R


 This is a subsequent application for a writ of habeas corpus filed pursuant Texas Code
of Criminal Procedure, Article 11.071, Section 5. 
	On April 2, 2002, a jury convicted applicant of the offense of capital murder.  The jury
answered the special issues submitted pursuant to Texas Code of Criminal Procedure article
37.071, and the trial court, accordingly, set punishment at death.  This Court affirmed
applicant's conviction and sentence on direct appeal.  Masterson v. State, No. AP-74,344
(Tex. Crim. App. Feb. 2, 2005) (not designated for publication).  Applicant filed his initial
application for a writ of habeas corpus pursuant to Article 11.071.  We denied relief.  Ex
parte Masterson, WR-59,481-01 (Tex. Crim. App. Aug. 20, 2008). 
	Applicant presents four allegations.  We have reviewed the application and find that
applicant's allegations fail to satisfy the requirements of Article 11.071 § 5.  Accordingly,
we dismiss the application as an abuse of the writ without considering the merits of the
claims.  
	IT IS SO ORDERED THIS THE 19TH DAY OF DECEMBER, 2012.

Do Not Publish